DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In ¶31, line 10, "dielectric material 260" should be replaced by --dielectric material 250-- to correspond to Fig. 2B.
In ¶31, line 11, "dielectric material 260" should be replaced by --dielectric material 250-- to correspond to Fig. 2B.
In ¶31, line 17, "dielectric material 260" should be replaced by --dielectric material 250-- to correspond to Fig. 2B.
In ¶31, line 19, "dielectric material 260" should be replaced by --dielectric material 250-- to correspond to Fig. 2B.
In ¶35, line 5, "dielectric material 260" should be replaced by --dielectric material 250-- to correspond to Fig. 2B.

Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7, 9-12, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown '369 (US 6,246,369 B1) in view of Brown (Miniaturized GPS Antenna Array and Test Results), Watanabe (US 3,787,863 A) and Orfanidis (Electromagnetic Waves and Antennas).
	In regard to claim 1, Brown '369 discloses:
a first antenna in an antenna array, configured to receive a radio-frequency signal (16, Fig. 2; col. 2, lines 6-7); 
a second antenna in the antenna array, configured to receive the radio-frequency signal (16, Fig. 2; col. 2, lines 6-7), 
wherein the second antenna is located a first distance away from the first antenna (Fig. 2), and 
wherein a source of the radio-frequency signal is external to the antenna array (col. 2, lines 6-7);
a solid dielectric material disposed between the first antenna and the source of the radio-frequency signal, wherein the solid dielectric is configured to alter the radio-frequency signal received by the first antenna by reducing a propagation speed of the s simulates wavelength λ, and thus the second distance is λs/2 = λ/(2n) which simulates first distance λ/2 (where n = the square-root of the dielectric constant (col. 3, line 6)).  This is the "reduction in the physical spacing between the antenna elements while maintaining spatial diversity in phase between signals arriving from different directions" in col 2, lines 8-10.  The smaller distance/physical spacing inside the dielectric simulates the larger distance if there were no dielectric.  For an electromagnetic signal, λ * frequency = speed.  The frequency of an electromagnetic signal does not change as the signal propagates from one material to another.  Thus, when the speed of the signal changes, λ also changes.  Since the distance between the antennas/the second distance is one-half the wavelength (col. 10, lines 31-35), the second distance changes because the wavelength λ changes.];
wherein the solid dielectric material is positioned over the first antenna and the second antenna (col. 3, lines 53-57);
a processing device communicatively coupled to the first antenna and the second antenna (74 connected to antenna outputs 24, Fig. 4);
wherein the second distance is based on a type of the solid dielectric material (col. 3, line 6 and 31-35) [where the second distance is λs/2 = λ/(2n), which depends on the type of material, where different materials have different dielectric constants, and therefore different n values (where n = the square-root of the dielectric constant (col. 3, line 6))].

Brown (Miniaturized GPS Antenna Array and Test Results), by the same author, teaches a similar system (Fig. 3) with the solid dielectric material installed over the first and second antennas (p. 4, ¶1) also being described as the solid dielectric material being on top of the first antenna and the second antenna (p. 3, ¶3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look to the prior art, such as Brown (Miniaturized GPS Antenna Array and Test Results), to find an implementation of what is a solid dielectric material over a first antenna and a second antenna, to thus implement the solid dielectric material being over the first and the second antenna by placing the solid dielectric material on top of (rather than around) the first and second antennas.

Watanabe teaches determining a phase difference between a radio frequency signal received by a first antenna and the radio frequency signal received by a second antenna; and determining a direction of a source of the radio-frequency signal relative to the antenna array based at least in part on a distance between the antennas and the phase difference (col. 1, lines 16-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the phased array of Brown '369 to known applications, such as the direction-finding of Watanabe, where Brown '369 suggests that a phased array can be used in a variety of applications (col. 1, lines 18-20).
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that direction-finding is performed using a smaller phase array by using a dielectric.
	In the combination, the phase differences are based on antenna spacing/distance (Watanabe, col. 1, line 25).
	Based on equation (1) in Watanabe, the phase difference for the array can be expressed as:
Ψ=                         
                            
                                
                                    2
                                    π
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            d
                                            i
                                            e
                                            l
                                            e
                                            t
                                            r
                                            i
                                            c
                                        
                                    
                                
                            
                        
                    d                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ϕ
                                
                            
                        
                     
dieletric =                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                d
                                                i
                                                e
                                                l
                                                e
                                                t
                                                r
                                                i
                                                c
                                            
                                        
                                    
                                
                            
                        
                    , where the wavelength in air is approximately equal to the wavelength in free space.  Thus, the above equation can be written:
Ψ=                         
                            
                                
                                    2
                                    π
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                            
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    d                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ϕ
                                
                            
                        
                     
Here,                         
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    d is the free space/air distance that the dielectric distance is equivalent to, i.e., dfree space equivalent =                         
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    d.  Thus, the equation can also be written:
Ψ=                         
                            
                                
                                    2
                                    π
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                            
                        
                    dfree space equivalent                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ϕ
                                
                            
                        
                     
where dfree space equivalent corresponds to the second distance.
In other words, what applicant claims is mathematically equivalent to what the combination teaches.  Applicant simply includes the dielectric contribution to the phase in a modified distance term rather than a modified wavelength term.
Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.
In the case that the combination is not taken to be considered to teach these features, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
Orfanidis teaches a directional resolution of the determination of the direction of the source of the radio-frequency signal is based on a distance between the antennas (p. 1109, ¶3).

angular resolution = λ / Nd
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the known directional/angular resolution equation for an antenna array would apply to the array of the combination.
Based on the equation of Orfanidis, the directional/angular resolution of the antenna array can be expressed as:
angular resolution = λdieletric / Nd
The wavelength of an electromagnetic wave in a dielectric is λdieletric =                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                d
                                                i
                                                e
                                                l
                                                e
                                                t
                                                r
                                                i
                                                c
                                            
                                        
                                    
                                
                            
                        
                    , where the wavelength in air is approximately equal to the wavelength in free space.  Thus, the above equation can be written:
angular resolution =                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                                
                                    N
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                d
                                                i
                                                e
                                                l
                                                e
                                                t
                                                r
                                                i
                                                c
                                            
                                        
                                    
                                    d
                                
                            
                        
                    
Here,                         
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    d is the free space/air distance that the dielectric distance is equivalent to, i.e., dfree space equivalent =                         
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    d.  Thus, the equation can also be written:
angular resolution =                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                                
                                    N
                                    
                                        
                                            d
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                             
                                            e
                                            q
                                            u
                                            i
                                            v
                                            a
                                            l
                                            e
                                            n
                                            t
                                        
                                    
                                     
                                
                            
                        
                    
where dfree space equivalent corresponds to the second distance.
	In other words, what applicant claims is mathematically equivalent to what the combination teaches.  Applicant simply includes the dielectric contribution to the phase in a modified distance term rather than a modified wavelength term.
Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is rd ¶.
In the case that the combination is not taken to be considered to teach these features, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
In regard to claim 10, Brown '369 discloses:
a first antenna in an antenna array, configured to receive a radio-frequency signal (16, Fig. 2; col. 2, lines 6-7); 
a second antenna in the antenna array, configured to receive the radio-frequency signal (16, Fig. 2; col. 2, lines 6-7), 
wherein the second antenna is located a first distance away from the first antenna (Fig. 2), and 
wherein a source of the radio-frequency signal is external to the antenna array (col. 2, lines 6-7); 
a solid dielectric material disposed between the first antenna and the source of the radio-frequency signal, wherein the solid dielectric material is configured to alter the radio-frequency signal received by the first antenna to simulate a second distance between the first antenna and the second antenna by reducing a propagation speed of the radio-frequency signal by a determined amount, the second distance based on a reduced propagation speed of the radio-frequency signal (22, Fig. 2; col. 1, line 67 to col. 2, line 7; col. 3, lines 6, 10, and 31-35) [where the wavelength λs simulates wavelength λ, and thus the second distance is λs/2 = λ/(2n) which simulates first 
wherein the solid dielectric material is positioned over the first antenna and the second antenna (col. 3, lines 53-57);
a processing device (74, Fig. 4);
wherein the second distance is based on a type of the solid dielectric material (col. 3, line 6 and 31-35) [where the second distance is λs/2 = λ/(2n), which depends on the type of material, where different materials have different dielectric constants, and therefore different n values (where n = the square-root of the dielectric constant (col. 3, line 6))].
Brown '369 fails to clearly disclose that the first and second antennas are outside the dielectric material.  It is left unclear whether "over" means on top of the solid dielectric material (in which case the first and second antennas would be outside the solid dielectric material) or "over" means around the solid dielectric material (i.e. the first and second antennas are embedded in recesses in the solid dielectric material, in which 
Brown (Miniaturized GPS Antenna Array and Test Results), by the same author, teaches a similar system (Fig. 3) with the solid dielectric material installed over the first and second antennas (p. 4, ¶1) also being described as the solid dielectric material being on top of the first antenna and the second antenna (p. 3, ¶3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look to the prior art, such as Brown (Miniaturized GPS Antenna Array and Test Results), to find an implementation of what is a solid dielectric material over a first antenna and a second antenna, to thus implement the solid dielectric material being over the first and the second antenna by placing the solid dielectric material on top of (rather than around) the first and second antennas.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the relationship between the solid dielectric material and the first and second antenna is implemented in a known way, where the solid dielectric material is on top of the first and second antennas.
Watanabe teaches determining a phase difference between a radio frequency signal received by a first antenna and the radio frequency signal received by a second antenna; and determining a direction of a source of the radio-frequency signal relative to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the phased array of Brown '369 to known applications, such as the direction-finding of Watanabe, where Brown '369 suggests that a phased array can be used in a variety of applications (col. 1, lines 18-20).
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that direction-finding is performed using a smaller phase array by using a dielectric.
	In the combination, the phase differences are based on antenna spacing/distance (Watanabe, col. 1, line 25).
	Based on equation (1) in Watanabe, the phase difference for the array can be expressed as:
Ψ=                         
                            
                                
                                    2
                                    π
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            d
                                            i
                                            e
                                            l
                                            e
                                            t
                                            r
                                            i
                                            c
                                        
                                    
                                
                            
                        
                    d                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ϕ
                                
                            
                        
                     
where d corresponds to the first distance.  The wavelength of an electromagnetic wave in a dielectric is λdieletric =                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                d
                                                i
                                                e
                                                l
                                                e
                                                t
                                                r
                                                i
                                                c
                                            
                                        
                                    
                                
                            
                        
                    , where the wavelength in air is approximately equal to the wavelength in free space.  Thus, the above equation can be written:
Ψ=                         
                            
                                
                                    2
                                    π
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                            
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    d                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ϕ
                                
                            
                        
                     
Here,                         
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    d is the free space/air distance that the dielectric distance is equivalent to, i.e., dfree space equivalent =                         
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    d.  Thus, the equation can also be written:
Ψ=                         
                            
                                
                                    2
                                    π
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                            
                        
                    dfree space equivalent                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ϕ
                                
                            
                        
                     
where dfree space equivalent corresponds to the second distance.

Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.
In the case that the combination is not taken to be considered to teach these features, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
Orfanidis teaches a directional resolution of the determination of the direction of the source of the radio-frequency signal is based on a distance between the antennas (p. 1109, ¶3).
The relationship between the directional/angular resolution of an antenna array and the distance between the elements is:
angular resolution = λ / Nd
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the known directional/angular resolution equation for an antenna array would apply to the array of the combination.
Based on the equation of Orfanidis, the directional/angular resolution of the antenna array can be expressed as:
angular resolution = λdieletric / Nd
dieletric =                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                d
                                                i
                                                e
                                                l
                                                e
                                                t
                                                r
                                                i
                                                c
                                            
                                        
                                    
                                
                            
                        
                    , where the wavelength in air is approximately equal to the wavelength in free space.  Thus, the above equation can be written:
angular resolution =                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                                
                                    N
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                d
                                                i
                                                e
                                                l
                                                e
                                                t
                                                r
                                                i
                                                c
                                            
                                        
                                    
                                    d
                                
                            
                        
                    
Here,                         
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    d is the free space/air distance that the dielectric distance is equivalent to, i.e., dfree space equivalent =                         
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    d.  Thus, the equation can also be written:
angular resolution =                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                                
                                    N
                                    
                                        
                                            d
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                             
                                            e
                                            q
                                            u
                                            i
                                            v
                                            a
                                            l
                                            e
                                            n
                                            t
                                        
                                    
                                     
                                
                            
                        
                    
where dfree space equivalent corresponds to the second distance.
	In other words, what applicant claims is mathematically equivalent to what the combination teaches.  Applicant simply includes the dielectric contribution to the phase in a modified distance term rather than a modified wavelength term.
Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.
In the case that the combination is not taken to be considered to teach these features, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
	In regard to claim 15, Brown '369 discloses:
	receiving a radio-frequency signal via a first antenna in an antenna array (16, Fig. 2; col. 2, lines 6-7);

	a source of the RF signal is external to the antenna array (col. 2, lines 6-7);
	the second antenna is located a first distance from the first antenna (Fig. 2); and 
a solid dielectric material is disposed between the first antenna and the source of the RF signal, wherein the solid dielectric material is configured to alter the RF signal received by the first antenna by reducing a propagation speed of the RF signal to simulate a second distance between the first antenna and the second antenna, the second distance based on a reduced propagation speed of the radio-frequency signal (22, Fig. 2; col. 1, line 67 to col. 2, line 7; col. 3, lines 6, 10, and 31-35) [where the wavelength λs simulates wavelength λ, and thus the second distance is λs/2 = λ/(2n) which simulates first distance λ/2 (where n = the square-root of the dielectric constant (col. 3, line 6)).  This is the "reduction in the physical spacing between the antenna elements while maintaining spatial diversity in phase between signals arriving from different directions" in col 2, lines 8-10.  The smaller distance/physical spacing inside the dielectric simulates the larger distance if there were no dielectric.  For an electromagnetic signal, λ * frequency = speed.  The frequency of an electromagnetic signal does not change as the signal propagates from one material to another.  Thus, when the speed of the signal changes, λ also changes.  Since the distance between the antennas/the second distance is one-half the wavelength (col. 10, lines 31-35), the second distance changes because the wavelength λ changes.];
wherein the solid dielectric material is positioned over the first antenna and the second antenna (col. 3, lines 53-57);
s/2 = λ/(2n), which depends on the type of material, where different materials have different dielectric constants, and therefore different n values (where n = the square-root of the dielectric constant (col. 3, line 6))].
Brown '369 fails to clearly disclose that the first and second antennas are outside the dielectric material.  It is left unclear whether "over" means on top of the solid dielectric material (in which case the first and second antennas would be outside the solid dielectric material) or "over" means around the solid dielectric material (i.e. the first and second antennas are embedded in recesses in the solid dielectric material, in which case they would be inside the solid dielectric material).  Brown '369 fails to disclose determining a phase difference between the radio frequency signal received by the first antenna and the radio frequency signal received by the second antenna; determining a direction of the source of the radio-frequency signal relative to the antenna array based at least in part on the second distance and the phase difference; and wherein a directional resolution of the determination of the direction of the source of the radio-frequency signal is based on the second distance.
Brown (Miniaturized GPS Antenna Array and Test Results), by the same author, teaches a similar system (Fig. 3) with the solid dielectric material installed over the first and second antennas (p. 4, ¶1) also being described as the solid dielectric material being on top of the first antenna and the second antenna (p. 3, ¶3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look to the prior art, such as Brown (Miniaturized GPS 
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the relationship between the solid dielectric material and the first and second antenna is implemented in a known way, where the solid dielectric material is on top of the first and second antennas.
	Watanabe teaches determining a phase difference between a radio frequency signal received by a first antenna and the radio frequency signal received by a second antenna; and determining a direction of a source of the radio-frequency signal relative to the antenna array based at least in part on a distance between the antennas and the phase difference (col. 1, lines 16-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the phased array of Brown '369 to known applications, such as the direction-finding of Watanabe, where Brown '369 suggests that a phased array can be used in a variety of applications (col. 1, lines 18-20).
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that direction-finding is performed using a smaller phase array by using a dielectric.
	In the combination, the phase differences are based on antenna spacing/distance (Watanabe, col. 1, line 25).

Ψ=                         
                            
                                
                                    2
                                    π
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            d
                                            i
                                            e
                                            l
                                            e
                                            t
                                            r
                                            i
                                            c
                                        
                                    
                                
                            
                        
                    d                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ϕ
                                
                            
                        
                     
where d corresponds to the first distance.  The wavelength of an electromagnetic wave in a dielectric is λdieletric =                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                d
                                                i
                                                e
                                                l
                                                e
                                                t
                                                r
                                                i
                                                c
                                            
                                        
                                    
                                
                            
                        
                    , where the wavelength in air is approximately equal to the wavelength in free space.  Thus, the above equation can be written:
Ψ=                         
                            
                                
                                    2
                                    π
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                            
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    d                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ϕ
                                
                            
                        
                     
Here,                         
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    d is the free space/air distance that the dielectric distance is equivalent to, i.e., dfree space equivalent =                         
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    d.  Thus, the equation can also be written:
Ψ=                         
                            
                                
                                    2
                                    π
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                            
                        
                    dfree space equivalent                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ϕ
                                
                            
                        
                     
where dfree space equivalent corresponds to the second distance.
In other words, what applicant claims is mathematically equivalent to what the combination teaches.  Applicant simply includes the dielectric contribution to the phase in a modified distance term rather than a modified wavelength term.
Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.
In the case that the combination is not taken to be considered to teach these features, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.

The relationship between the directional/angular resolution of an antenna array and the distance between the elements is:
angular resolution = λ / Nd
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the known directional/angular resolution equation for an antenna array would apply to the array of the combination.
Based on the equation of Orfanidis, the directional/angular resolution of the antenna array can be expressed as:
angular resolution = λdieletric / Nd
The wavelength of an electromagnetic wave in a dielectric is λdieletric =                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                d
                                                i
                                                e
                                                l
                                                e
                                                t
                                                r
                                                i
                                                c
                                            
                                        
                                    
                                
                            
                        
                    , where the wavelength in air is approximately equal to the wavelength in free space.  Thus, the above equation can be written:
angular resolution =                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                                
                                    N
                                    
                                        
                                            
                                                ϵ
                                            
                                            
                                                d
                                                i
                                                e
                                                l
                                                e
                                                t
                                                r
                                                i
                                                c
                                            
                                        
                                    
                                    d
                                
                            
                        
                    
Here,                         
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    d is the free space/air distance that the dielectric distance is equivalent to, i.e., dfree space equivalent =                         
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    d.  Thus, the equation can also be written:
angular resolution =                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                                
                                    N
                                    
                                        
                                            d
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                             
                                            e
                                            q
                                            u
                                            i
                                            v
                                            a
                                            l
                                            e
                                            n
                                            t
                                        
                                    
                                     
                                
                            
                        
                    
where dfree space equivalent corresponds to the second distance.

Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.
In the case that the combination is not taken to be considered to teach these features, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
In regard to claims 2 and 16, Brown '369 further discloses the second distance is larger than the first distance (col. 2, lines 4-14) [where the second distance is the distance if there were no dielectric, and adding the dielectric reduces the size, making the first distance smaller than the second distance, and thus the second distance larger than the first distance]. 
In regard to claims 4 and 18, Watanabe further discloses determine an angle of arrival of the radio-frequency signal based at least in part on the second distance and the phase difference, where, as can be seen from the final equation in the discussion of Watanabe, above:
Ψ=                         
                            
                                
                                    2
                                    π
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            f
                                            r
                                            e
                                            e
                                             
                                            s
                                            p
                                            a
                                            c
                                            e
                                        
                                    
                                
                            
                        
                    dfree space equivalent                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ϕ
                                
                            
                        
                     
the angle of arrival ϕ is a function of the second distance dfree space equivalent and the phase difference Ψ.
claim 7, Brown '369 further discloses a third antenna configured to receive the RF signal wherein the third antenna is located a third distance away from the first antenna (16, Fig. 2).
In the combination, the phased array is applied to the application of direction finding, involving determination pf phase differences between antennas and the type of the solid dielectric material, as detailed in the rejection of claim 1, above.
In regard to claim 9, Watanabe further teaches the phase difference is determined further based on a frequency of the radio-frequency signal, where, as can be seen from the first equation in the discussion of Watanabe, above:
Ψ=                         
                            
                                
                                    2
                                    π
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            d
                                            i
                                            e
                                            l
                                            e
                                            t
                                            r
                                            i
                                            c
                                        
                                    
                                
                            
                        
                    d                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ϕ
                                
                            
                        
                     
the phase difference Ψ is a function of the wavelength of the radio-frequency signal                         
                            
                                
                                    λ
                                
                                
                                    d
                                    i
                                    e
                                    l
                                    e
                                    c
                                    t
                                    r
                                    i
                                    c
                                
                            
                        
                    .  However, the wavelength of an electromagnetic signal is related to the frequency of the electromagnetic signal via the speed of the electromagnetic signal, as can be seen by the equation:
                        
                            λ
                        
                     * frequency = speed
Thus, the equation of above can be written in terms of frequency:
Ψ=                         
                            2
                            π
                            
                                
                                    f
                                    r
                                    e
                                    q
                                    u
                                    e
                                    n
                                    c
                                    y
                                
                                
                                    s
                                    p
                                    e
                                    e
                                    d
                                
                            
                        
                    d                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ϕ
                                
                            
                        
                     
In regard to claims 11 and 20, Brown '369 further discloses reducing the propagation speed of the radio-frequency signal simulates the second distance between the first antenna and the second antenna (22, Fig. 2; col. 1, line 67 to col. 2, line 7; col. 3, lines 10 and 31-35) [where the wavelength λs simulates wavelength λ, and thus the second distance is λs/2 = λ/(2n) which simulates first distance λ/2 (where n = the square-root of the dielectric constant (col. 3, line 6)).  This is the "reduction in the 
In regard to claim 12, in the combination, an angle of arrival/signal direction is determined, the angle of arrival being based on the reduced propagation speed, where, as can be seen from the equation cited in with regard to claim 9, above:
Ψ=                         
                            2
                            π
                            
                                
                                    f
                                    r
                                    e
                                    q
                                    u
                                    e
                                    n
                                    c
                                    y
                                
                                
                                    s
                                    p
                                    e
                                    e
                                    d
                                
                            
                        
                    d                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ϕ
                                
                            
                        
                    
angle of arrival ϕ is a function of the speed of the RF signal speed.
In regard to claim 14, in the combination, the determined amount [speed reduction Δspeed] is based on a frequency of the radio-frequency signal, as can be seen in the equation immediately above.

Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown '369, Brown (Miniaturized GPS Antenna Array and Test Results), Watanabe, and Orfanidis, as applied to claims 1 and 10, above, and further in view of Cash (US 2020/0119444 A1).
In regard to claim 8, in the combination, the phase difference is determined further based on a dielectric constant of the solid dielectric material, where, as can be seen from the third equation in the discussion of Watanabe, above:
Ψ=                 
                    
                        
                            2
                            π
                        
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                    
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d                
                    
                        
                            sin
                        
                        ⁡
                        
                            ϕ
                        
                    
                
             
the phase difference Ψ is a function of the dielectric constant of the solid dielectric material                 
                    
                        
                            ϵ
                        
                        
                            d
                            i
                            e
                            l
                            e
                            t
                            r
                            i
                            c
                        
                    
                
            .

Brown '369 fails to disclose the solid dielectric material is configured in one of a rectangle shape, a square shape, and a star shape.
Cash teaches a Fresnel lens with a square shape (¶137-138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look to the prior art, such as Cash, in order to implement the Fresnel lens of Brown '369, and to thus implement the Fresnel lens as a square Fresnel lens as taught by Cash.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the Fresnel lens used in the combination is a square Fresnel lens.
In regard to claim 13, in the combination, the determined amount [speed reduction] is based on a dielectric constant of the solid dielectric material, where, as can be seen from the second equation in the discussion of Watanabe, above:
λdieletric =                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    
                
            
The wavelength of an electromagnetic signal is related to the frequency of the electromagnetic signal via the speed of the electromagnetic signal, as can be seen by the equation:
                
                    λ
                
             * frequency = speed
Thus, the first equation can be written as:
λdieletric =                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    
                
             =                 
                    
                        
                            s
                            p
                            e
                            e
                            d
                        
                        
                            f
                            r
                            e
                            q
                            u
                            e
                            n
                            c
                            y
                        
                    
                     
                
            =                 
                    
                        
                            (
                            c
                            -
                            Δ
                            s
                            p
                            e
                            e
                            d
                            )
                        
                        
                            f
                            r
                            e
                            q
                            u
                            e
                            n
                            c
                            y
                        
                    
                
            
speed is the determined amount/speed reduction.  Thus, it can be seen that the determined amount Δspeed is a function of the dielectric constant                 
                    
                        
                            ϵ
                        
                        
                            d
                            i
                            e
                            l
                            e
                            t
                            r
                            i
                            c
                        
                    
                    .
                
            
                
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    
                
             =                 
                    
                        
                            (
                            c
                            -
                            Δ
                            s
                            p
                            e
                            e
                            d
                            )
                        
                        
                            f
                            r
                            e
                            q
                            u
                            e
                            n
                            c
                            y
                        
                    
                
            
Brown '369 further discloses that the solid dielectric material can be a Fresnel lens and that a different shape lens can be used (col. 2, line 64 to col.  3, line 5).
Brown '369 fails to disclose the solid dielectric material is configured in one of a rectangle shape, a square shape, and a star shape.
Cash teaches a Fresnel lens with a square shape (¶137-138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look to the prior art, such as Cash, in order to implement the Fresnel lens of Brown '369, and to thus implement the Fresnel lens as a square Fresnel lens as taught by Cash.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the Fresnel lens used in the combination is a square Fresnel lens.

The following reference(s) is/are also found relevant:
Lineham (US 2019/0037416 A1), which teaches antennas outside of a solid dielectric material (Fig. 2B; ¶87).
Savage (US 2019/0028175 A1), which teaches antennas (306 in array 304) outside of a solid dielectric material (218) (Fig. 2-3B; ¶37).
Artemenko (US 2015/0116154 A1), which teaches antennas outside of a solid dielectric material (Fig. 6 and 9-11).

Hargrave's Communications Dictionary, which defines "dielectric lens" as "A lens made of a dielectric material and used for the refraction of radio waves, just as an optical lens refracts light.".
Fresnel Lens Comparison (Fresnel Lens Comparison) teaches that it is common for a Fresnel lens to be a rectangle shape or a square shape (p. 7, box in upper right; p. 8, ¶3).
Finkelstein (US 5,608,203 A), which teaches that Fresnel lenses can be of a rectangle shape, a square shape, or a star shape (col. 4, lines 7-10; col. 8, lines 17-24).
Chaturvedi (US 2018/0257323 A1), which teaches that Fresnel lenses can be of a rectangle shape, a square shape, or a star shape (¶6; ¶25; ¶32).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 7-10, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues that "However, the antenna elements 16 of Brown are located within the superstrate 22 and not outside it.".  However, applicant does not cite where Brown allegedly discloses this.  

Secondary references have been added to teach the newly recited features.

Conclusion
Applicant's amendment of 5-25-2021 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 1 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648